Citation Nr: 0821940	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-20 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received in 
order to establish service connection for chronic low back 
pain and osteoarthritis of the spine.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
the benefits sought on appeal.

The veteran was schedule to testify before a hearing officer 
in September 2006, however, he failed to appear.

The veteran filed a claim for PTSD in April 2002. This claim 
was denied by the RO in June 2002, the veteran filed a 
subsequent notice of disagreement in June 2002. In July 2002, 
the RO issued a VCAA letter which stated the veteran would 
need to submit new and material evidence in support of his 
claim for PTSD. The veteran submitted a VA Form 9 in August 
2002. In March 2003, the RO reopened the claim citing new and 
material evidence had been submitted and then denied the 
claim.  The veteran filed a notice of disagreement in April 
2003. In May 2006, the RO issued a statement of the case. 
Finally, in June 2006, the veteran submitted a VA Form 9. The 
claim for PTSD shall be addressed as a claim for service 
connection.


FINDINGS OF FACT

1.  The veteran has a diagnosis of PTSD.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran's diagnosis of PTSD is not based on any 
verified,  credible stressor from his period of active 
service, and was not caused or aggravated by any incident of 
active service. 

4.  The September 2003 Board decision denying service 
connection for chronic low back pain and osteoarthritis of 
the spine is final.

5.  The evidence associated with the claims file subsequent 
to the September 2003 Board decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
chronic low back pain and osteoarthritis of the spine, namely 
in-service incurrence, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for PTSD 
have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).

2.  Evidence received since the final September 2003 Board 
decision denying the veteran's claim of entitlement to 
service connection for chronic low back pain and 
osteoarthritis of the spine is not new and material, and the 
veteran's claim for that benefit is not reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7104, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in July 2002, 
January 2005 and November 2005. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and, (3) informing the veteran about the information 
and evidence he was expected to provide. Additionally, a May 
2006 letter informed the veteran of how the RO assigns 
disability ratings and effective dates if a claim for service 
connection or an increased rating is granted and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, and lay 
statements from the veteran are associated with the claims 
file. 

The veteran was not afforded a VA examination for PTSD. See 
Charles v. Principi, 16 Vet. App. 370 (2002) (observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim"). 

The veteran was not afforded a VA examination for chronic low 
back pain and osteoarthritis of the spine. Because the 
application to reopen his claim is presently denied, VA's 
duty to assist has not attached and there is no basis upon 
which to direct a medical examination. 38 U.S.C.A § 
5103A(d),(g); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened); Anderson v. Brown, 9 Vet.App. 542 
(1996) (holding that unless new and material evidence has 
been submitted, the duty to assist does not attach); see also 
Woehlaert v. Nicholson, 21 Vet.App. 456 (holding that 
adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence.) 

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the United States Court of Appeals for Veterans 
Claims held that when a veteran seeks to reopen a previously 
denied claim, VA must examine the bases for the denial in the 
prior decision and advise the veteran what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial. This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in January 2005.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

Post Traumatic Stress Disorder

The veteran seeks service connection for PTSD.  Specifically, 
he reports that while serving on active duty in Vietnam, his 
duties included direct participation in combat, to include 
being involved in firefights. The record does not show the 
veteran served in combat; the veteran's personnel records 
indicated that he was a light vehicle driver. In light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as psychoses, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

Service connection for PTSD requires a medical diagnosis of  
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. See 38 
C.F.R. § 3.304(f). 

In this case, the veteran has a current diagnosis of PTSD 
(see March 2007 VA psychiatric treatment note).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records,  
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service." See  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v.  
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98  
(1993). 

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142  
(1997). 

The veteran alleged that his stressors were incurred in 
combat, however, there is no evidence of record of combat 
service. Service records indicated the veteran was a light 
truck driver.  The veteran reported being involved in 
firefights while on patrol; the veteran reported while on 
guard duty at new Camp Eagle in February 1969, the enemy 
"just about broke through"; and, while assigned to a team 
of six men he was often selected to go out on smaller 
numbered patrols.  He remembered one of the team members was 
killed in action during an ambush and 3 or 4 others were 
wounded while on patrol.  

The veteran also reported that he was wounded by shrapnel in 
the knee while he was in the field.  The service treatment 
records are devoid of any evidence of shrapnel wounds.  
Additionally, the veteran reported he was awarded the Combat 
Infantryman's Badge (CIB).  This claim is not supported by 
evidence in the veteran's personnel records.

Because the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  

In a February 2005 written statement, the veteran reported he 
was attached to the 5th Helicopter Support Group.  The 
veteran stated he was in a four man group that "pulled long 
range listening post" in and around Camp Eagle, Camp Evans, 
and standown, he pulled perimeter guard.  He reported in one 
firefight, his group cut across rice paddies.  He reported 
that he slipped and something in his lower back pulled.  He 
reported that he went to the dispensary where he was given 
Darvocet.  

In this case, there is insufficient evidence to establish 
that the claimed stressors occurred. To the extent that the 
veteran has provided an account of his stressors, they are 
not verifiable due to a lack of sufficient detail.  Where the 
VA determines that the veteran did not engage in combat with 
the enemy and was not a prisoner of war (POW), or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor. Instead, 
the record must contain service records or other credible 
evidence corroborating the stressor. 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f); see also Pentecost v. Principi, 16 
Vet. App. 124 (2002); Gaines v. West, 11 Vet. App. 353, 357-
58 (1998). 

There is no medical or lay evidence, other than the veteran's 
uncorroborated lay testimony, to support the veteran's 
account of his stressors. The veteran's lay  testimony, by 
itself, is insufficient to establish the occurrence of a 
requisite stressor supporting service connection for PTSD. 
See Cohen, 10 Vet. App. at 142. 

Although the veteran has a diagnosis of PTSD that relates the 
disorder to his claimed in-service stressors, the diagnosis 
is based on the examiner's subjective belief of the veteran's 
claimed stressors. The opinion of a mental health  
professional, based on a post-service examination of the 
veteran, cannot be used to establish an in-service stressor 
for PTSD service connection purposes. See Cohen, 10 Vet. App. 
at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 395-396  
(1996)). It is well-settled law that the mere transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber  
happens to be a medical professional. See Leshore v. Brown, 8  
Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229,  
233 (1993).  

The Board finds that the evidence of record shows that the 
veteran has been diagnosed with PTSD. However, the evidence 
of record does not reflect participation in combat with the 
enemy, and there is no evidence showing that the veteran's 
diagnosis of PTSD is based upon a verified stressor from 
service. As such, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for PTSD. As the evidence of record is 
against the claim, the benefit of the doubt rule does not 
apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). 

Chronic Low Back Pain and Osteoarthritis of the Spine

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, the veteran's initial claim for service 
connection for a back disability was denied in a September 
2003 Board decision on the basis that his currently diagnosed 
disorder was not etiologically related to service.  This 
decision is final under 38 U.S.C.A. § 7104(a).  The question 
for the Board now is whether new and material evidence has 
been received by the RO in support of the veteran's claim 
since the issuance of that decision.

Evidence received since the September 2003 Board decision 
includes private and VA medical records confirming a low back 
disorder.  Several of these records indicate the veteran's 
reported history of low back injuries in service.  However, 
none of the veteran's treatment providers have provided an 
opinion suggesting a causal relationship between a current 
disorder and service.

In summary, much of the medical evidence received since the 
September 2003 Board decision is "new," in the sense that 
this evidence is not merely duplicative of evidence of record 
at the time of that decision.  Nonetheless, the evidence 
which is actually "new" does not related to the question of 
in-service incurrence, which had not previously been 
established, and, as such, does not raise a reasonable 
possibility of substantiating the claim.

Indeed, the only new evidence of record supporting the 
veteran's claim is his own lay opinion.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996).  As this evidence is 
devoid of probative value, it cannot be considered 
"material."

Overall, the veteran has submitted new evidence in regard to 
his previously denied claim for service connection for 
chronic low back pain and osteoarthritis of the spine.  This 
evidence, however, does not suggest a causal relationship 
between this disorder and service.  Accordingly, this 
evidence does not raise a reasonable possibility of 
substantiating the claim.  Consequently, VA has not received 
new and material evidence to reopen the veteran's claim, and 
this appeal must be denied as to that claim.

        
        


ORDER

Service connection for post traumatic stress disorder is 
denied.

New and material evidence has not been received and the 
application to reopen the claim of entitlement to service 
connection for chronic low back pain and osteoarthritis of 
the spine is denied.



____________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


